DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/21 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both hybrid cloud and application in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The brief summary of the invention is separate and distinct from the abstract. Please see section (h) below. 
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities:
In Para. 0019, line 8, “has value” should read –hash value--.  
In Para. 0023, line 4, “network interface 11” should read –network interface 112--.
In Para. 0047, line 2, “of image” should read –of the image--.
In Para. 0049, line 3, “has list” should read –has a list--.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: “utilizes has a” should read –has a--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “utilizes has a” should read –has a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Step 1: Claim 1 recites a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the functions of “identifying an image; analyzing the image to identify sensitive information in the image; splitting the image into a sensitive portion of the image and a non-sensitive portion of the image; and storing the sensitive portion of the image…and the non-sensitive portion of the image” are recited at a high level of generality such that it could be practically performed in the human mind, or by a human using a pen and paper. The limitations, interpreted under their broadest reasonable interpretation and consistent with the specification, cover performance of the limitations in the mind. These concepts fall into the “mental process” group of abstract ideas, which are observations, evaluations and/or judgments (“identifying…”, “analyzing…”, “splitting…”, “storing…”). Other than reciting “a first distributed computing system” and a “second distributed computing system,” nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed is not integrated into a practical application. Claim 1 recites the additional elements of “a first distributed computing system” and “a second distributed computing system.” The “first distributed computing system” and the “second distributed computing system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. As to the additional element of “storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system”, this is an activity of “insignificant application” and does not add more than insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of first distributed computing system” and a “second distributed computing system.” These limitations are merely instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. As to the additional element of “storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system”, this is an activity of “insignificant application” and does not add more than insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g). Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.

At least dependent claim 5, further reciting the function of “wherein…system” also recites an abstract idea of a mental process that can be performed in the mind or by a human storing/placing more sensitive information is one place versus less sensitive information in another place. For similar reasons provided in the rejection of independent claim 1 above, the dependent claim, including the further recited limitation, does not integrate the abstract idea into a practical application. And, the additional elements, taken individually and in combination, do not contribute to an inventive concept. In other words, claim 5 is directed to an abstract idea without significantly more.

For similar reasons provided in the rejection of independent claim 1 above, claims 8 and 15, do not integrate the abstract idea into a practical application. Claim 8 recites the additional elements of “a memory” and “a processor.” Claim 15 recites the additional elements of “a computer readable storage medium” and “a computer.” The “memory,” “processor,” “computer readable storage medium” and “computer” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claims do not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. And, the additional elements, taken individually and in combination, do not contribute to an inventive concept. In other words, claims 8 and 15 are directed to an abstract idea without significantly more.

For similar reasons provided in the rejection of independent claim 1 and 5 above, claims 12 and 19, do not integrate the abstract idea into a practical application. Claims 12 and 19 further recite the function of “wherein…system” which also recites an abstract idea of a mental process that can be performed in the mind or by a human storing/placing more sensitive information is one place versus less sensitive information in another place. And, the additional elements, taken individually and in combination, do not contribute to an inventive concept. In other words, claims 12 and 15 are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 111935486 A, see attached machine translation) in view of Parmar et al. (US 2015/0188922 A1, hereinafter “Parmar”).
Regarding claim 1, Ni teaches, a method comprising (Para. 0008: “image processing method”): 
identifying an image (Para. 0008: “acquiring an image to be processed”; As shown in Para. 0053, the acquired image to be processed is from a camera; Note: the examiner interprets acquiring an image of interest as identifying an image); 
analyzing the image to identify sensitive information in the image (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information); 
splitting the image into a sensitive portion of the image and a non-sensitive portion of the image (Para. 0008: “dividing the image to be processed to obtain a plurality of image blocks”; As shown in Paras. 0123-0124, each segmented image block is encoded as sensitive image blocks and non-sensitive image blocks; Fig 5 shows dividing of image into plurality of blocks).
Ni does not expressly disclose the following limitation: and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system.
However, Parmar teaches, and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system (As shown in Para. 0047, the non-sensitive information is stored on the off-premise storage system; As shown in Para. 0048, sensitive information is stored in the on-premise storage system; Note: the on-premise storage system is the first distributed computing system and the off-premise storage system is the second distributed computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first distributed computing system for sensitive data and second distributed computing system for non-sensitive data as taught by Parmar into the image processing of Ni in order to prevent unauthorized access to the sensitive information (Parmar, Para. 0051).
Regarding claim 2, the combination of Ni and Parmar teaches the limitations as explained above in claim 1. 
Ni in the combination further teaches, wherein analyzing the image to identify the sensitive information in the image comprises (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information): 
extracting one or more features from the image using image processing (As shown in Para. 0078, feature processing and analysis of sensitive information to obtain coordinates of the sensitive information is performed on the image by a machine learning model; As shown in Para. 0079, the segmented sensitive image blocks are determined from the coordinates of the sensitive area; Note: segmentation is interpreted as extraction and the image coordinates of the sensitive area are the features); 
and comparing the one or more features to a set of data compliance rules (As shown in Para. 0074, the identification result is compared to the pre-built list of sensitive information to determined which information belongs to the sensitive information; Note: the pre-built list of sensitive information is interpreted as the set of data compliance rules).
Regarding claim 5, the combination of Ni and Parmar teaches the limitations as explained above in claim 1. 
Parmar in the combination further teaches, wherein the first distributed computing system utilizes has a higher security level than the second distributed computing system (As shown in Para. 0046, off-premise storage is cloud-based and allows for unauthorized access to information; As shown in Para. 0048, on-premise storage system is managed locally at a data center of the corporation and is associated with an on-premise authenticator that authenticates requests to access the information stored; Note: off-premise storage is the second distributed computing system and as shown in Para. 0046, cloud-based storage is not as secure (i.e. has a lower security level) since unauthorized users may have access to the information).
Regarding claim 8, Ni teaches a system comprising (Para. 0031: system architecture 1000): 
a memory (Para. 0043-0044: memory/internal memory 221); 
and a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising (Para. 0043: “a processor and a memory…the processor can implement the image processing method”; Para. 0046): 
identifying an image (Para. 0008: “acquiring an image to be processed”; As shown in Para. 0053, the acquired image to be processed is from a camera; Note: the examiner interprets acquiring an image of interest as identifying an image); 
analyzing the image to identify sensitive information in the image (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information); 
splitting the image into a sensitive portion of the image and a non-sensitive portion of the image (Para. 0008: “dividing the image to be processed to obtain a plurality of image blocks”; As shown in Paras. 0123-0124, each segmented image block is encoded as sensitive image blocks and non-sensitive image blocks; Fig 5 shows dividing of image into plurality of blocks).
Ni does not expressly disclose the following limitation: and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system.
However, Parmar teaches, and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system (As shown in Para. 0047, the non-sensitive information is stored on the off-premise storage system; As shown in Para. 0048, sensitive information is stored in the on-premise storage system; Note: the on-premise storage system is the first distributed computing system and the off-premise storage system is the second distributed computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first distributed computing system for sensitive data and second distributed computing system for non-sensitive data as taught by Parmar into the image processing of Ni in order to prevent unauthorized access to the sensitive information (Parmar, Para. 0051).
Regarding claim 9, the combination of Ni and Parmar teaches the limitations as explained above in claim 8. 
Ni in the combination further teaches, wherein analyzing the image to identify the sensitive information in the image comprises (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information): 
extracting one or more features from the image using image processing (As shown in Para. 0078, feature processing and analysis of sensitive information to obtain coordinates of the sensitive information is performed on the image by a machine learning model; As shown in Para. 0079, the segmented sensitive image blocks are determined from the coordinates of the sensitive area; Note: segmentation is interpreted as extraction and the image coordinates of the sensitive area are the features); 
and comparing the one or more features to a set of data compliance rules (As shown in Para. 0074, the identification result is compared to the pre-built list of sensitive information to determined which information belongs to the sensitive information; Note: the pre-built list of sensitive information is interpreted as the set of data compliance rules).
Regarding claim 12, the combination of Ni and Parmar teaches the limitations as explained above in claim 8. 
Parmar in the combination further teaches, wherein the first distributed computing system utilizes has a higher security level than the second distributed computing system (As shown in Para. 0046, off-premise storage is cloud-based and allows for unauthorized access to information; As shown in Para. 0048, on-premise storage system is managed locally at a data center of the corporation and is associated with an on-premise authenticator that authenticates requests to access the information stored; Note: off-premise storage is the second distributed computing system and as shown in Para. 0046, cloud-based storage is not as secure (i.e. has a lower security level) since unauthorized users may have access to the information).
Regarding claim 15, Ni teaches, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to perform a method comprising (Para. 0010: “a computer-readable medium…image processing method”; Para. 0063; As shown in Para. 0033, electronic device includes computers): 
identifying an image (Para. 0008: “acquiring an image to be processed”; As shown in Para. 0053, the acquired image to be processed is from a camera; Note: the examiner interprets acquiring an image of interest as identifying an image); 
analyzing the image to identify sensitive information in the image (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information); 
splitting the image into a sensitive portion of the image and a non-sensitive portion of the image (Para. 0008: “dividing the image to be processed to obtain a plurality of image blocks”; As shown in Paras. 0123-0124, each segmented image block is encoded as sensitive image blocks and non-sensitive image blocks; Fig 5 shows dividing of image into plurality of blocks).
Ni does not expressly disclose the following limitation: and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system.
However, Parmar teaches, and storing the sensitive portion of the image in a first distributed computing system and the non-sensitive portion of the image in a second distributed computing system (As shown in Para. 0047, the non-sensitive information is stored on the off-premise storage system; As shown in Para. 0048, sensitive information is stored in the on-premise storage system; Note: the on-premise storage system is the first distributed computing system and the off-premise storage system is the second distributed computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first distributed computing system for sensitive data and second distributed computing system for non-sensitive data as taught by Parmar into the image processing of Ni in order to prevent unauthorized access to the sensitive information (Parmar, Para. 0051).
Regarding claim 16, the combination of Ni and Parmar teaches the limitations as explained above in claim 15. 
Ni in the combination further teaches, wherein analyzing the image to identify the sensitive information in the image comprises (Para. 0008: “detecting sensitive information on the image to be processed”; As shown in Para. 0012, the computer automatically detects sensitive information and determines the corresponding coordinates of the sensitive areas in the image; Fig. 4 shows detection of sensitive information): 
 extracting one or more features from the image using image processing (As shown in Para. 0078, feature processing and analysis of sensitive information to obtain coordinates of the sensitive information is performed on the image by a machine learning model; As shown in Para. 0079, the segmented sensitive image blocks are determined from the coordinates of the sensitive area; Note: segmentation is interpreted as extraction and the image coordinates of the sensitive area are the features); 
and comparing the one or more features to a set of data compliance rules (As shown in Para. 0074, the identification result is compared to the pre-built list of sensitive information to determined which information belongs to the sensitive information; Note: the pre-built list of sensitive information is interpreted as the set of data compliance rules).
Regarding claim 19, the combination of Ni and Parmar teaches the limitations as explained above in claim 15. 
Parmar in the combination further teaches, wherein the first distributed computing system utilizes has a higher security level than the second distributed computing system (As shown in Para. 0046, off-premise storage is cloud-based and allows for unauthorized access to information; As shown in Para. 0048, on-premise storage system is managed locally at a data center of the corporation and is associated with an on-premise authenticator that authenticates requests to access the information stored; Note: off-premise storage is the second distributed computing system and as shown in Para. 0046, cloud-based storage is not as secure (i.e. has a lower security level) since unauthorized users may have access to the information).

Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 111935486 A, see attached machine translation) in view of Parmar et al. (US 2015/0188922 A1, hereinafter “Parmar”) and further in view of Betzler et al. (US 2017/0149737 A1, hereinafter “Betzler”).
Regarding claim 3, the combination of Ni and Parmar teaches the limitations as explained above in claim 2.
The combination of Ni and Parmar does not expressly disclose the following limitation: wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive.
However, Betzler teaches, wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive (As shown in Para. 0042, the rules of the compliance firewall define specific actions for specific sets of data and the classes of sensitivity are defined; Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the set of data compliance rules defining what types of data are sensitive as taught by Betzler into the image processing of Ni in order to protect sensitive data against unauthorized access (Betzler, Para. 0004).
Regarding claim 7, the combination of Ni and Parmar teaches the limitations as explained above in claim 1.
The combination of Ni and Parmar does not expressly disclose the following limitation: wherein the first distributed computing system is a private cloud and the second distributed computing system is a public cloud, the public and private clouds being capable of communicating with each other as part of a hybrid cloud environment.
However, Betzler teaches, wherein the first distributed computing system is a private cloud and the second distributed computing system is a public cloud, the public and private clouds being capable of communicating with each other as part of a hybrid cloud environment (As shown in Para. 0037, a hybrid cloud infrastructure consists of a composition of two or more clouds (private, community, or public) that are bound together; As shown in Para. 0054, the first computing environment may be a trusted data center with a private cloud computing environment; As shown in Para. 0055, the second computing environment may be a client/customer computing environment using services such as a public cloud service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hybrid cloud environment with private cloud as a first distributed system and a public cloud as a second distributed computing system as taught by Betzler into the image processing of Ni in order for load balancing between clouds (Betzler, Para. 0017).
Regarding claim 10, the combination of Ni and Parmar teaches the limitations as explained above in claim 9.
The combination of Ni and Parmar does not expressly disclose the following limitation: wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive.
However, Betzler teaches, wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive (As shown in Para. 0042, the rules of the compliance firewall define specific actions for specific sets of data and the classes of sensitivity are defined; Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the set of data compliance rules defining what types of data are sensitive as taught by Betzler into the image processing of Ni in order to protect sensitive data against unauthorized access (Betzler, Para. 0004).
Regarding claim 14, the combination of Ni and Parmar teaches the limitations as explained above in claim 8.
The combination of Ni and Parmar does not expressly disclose the following limitation: wherein the first distributed computing system is a private cloud and the second distributed computing system is a public cloud, the public and private clouds being capable of communicating with each other as part of a hybrid cloud environment.
However, Betzler teaches, wherein the first distributed computing system is a private cloud and the second distributed computing system is a public cloud, the public and private clouds being capable of communicating with each other as part of a hybrid cloud environment (As shown in Para. 0037, a hybrid cloud infrastructure consists of a composition of two or more clouds (private, community, or public) that are bound together; As shown in Para. 0054, the first computing environment may be a trusted data center with a private cloud computing environment; As shown in Para. 0055, the second computing environment may be a client/customer computing environment using services such as a public cloud service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hybrid cloud environment with private cloud as a first distributed system and a public cloud as a second distributed computing system as taught by Betzler into the image processing of Ni in order for load balancing between clouds (Betzler, Para. 0017).
Regarding claim 17, the combination of Ni and Parmar teaches the limitations as explained above in claim 16.
The combination of Ni and Parmar does not expressly disclose the following limitation: wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive.
However, Betzler teaches, wherein the set of data compliance rules includes one or more rules that define what types of data are considered sensitive (As shown in Para. 0042, the rules of the compliance firewall define specific actions for specific sets of data and the classes of sensitivity are defined; Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the set of data compliance rules defining what types of data are sensitive as taught by Betzler into the image processing method of Ni in order to protect sensitive data against unauthorized access (Betzler, Para. 0004).

Allowable Subject Matter
Claims 4, 6, 11, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eda et al. (US 2016/0366217 A1) teaches a hybrid cloud computing environment consisting of a private cloud and a public cloud (Abstract).
Ithal et al. (US 2020/0076578 A1) teaches methods and systems for securing and retrieving sensitive data using indexable databases.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /PING Y HSIEH/Primary Examiner, Art Unit 2664